DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as obvious over Lamb (WO 2007048006 A2) in view of Hahn (US 20090250499 A1) in view of Ricordi et al. (US 20140069981 A1) and further in view of Schiestl et al. (US 20050001002 A1).
Regarding claims 1 and 8, Lamb discloses a driving tool (10/400, figs. 1-3 and 12) comprising: a combustion chamber (424) into which fuel and compressed air are supplied [0077-0078]; a cylinder (420) having a piston (444) therein, wherein the piston is movable and is driven by combustion pressure at a time of igniting a mixture of the fuel and the compressed air filled in the combustion chamber (424); a valve (432) that is configured to open and close a passage through which the compressed air is supplied into the combustion chamber (424) via a control unit/solenoid [0078]; and teaches having air enter the combustion chamber “at a desired time” and compressing fresh/scavenging air as piston 444 is returned or proximately returned and purging exhaust (Lamb teaches providing fresh air to purge gases and provide fresh air for the next event [0075-0078]; and
a trigger (30) that is configured to operate an ignition device to combust a mixture of the fuel and the compressed air filled in the combustion chamber ([0059], figs. 1-3).
Lamb states: “air may be discharged from the transfer chamber 426 into the second chamber 424 at a desired time” ([0078], lines 31-33).
Lamb fails to explicitly disclose a fuel injection valve that is configured to open and close a passage through which the fuel is supplied into the combustion chamber; and the fuel injection valve, wherein the control unit controls the fuel injection valve to supply the fuel into the combustion chamber in response to the contact member being turned on, the control unit controls the valve, the control unit is configured to control the valve to supply the compressed air into the combustion chamber as a scanvenging air, for a preset period of time, in response to determining both discharge of exhaust from the combustion chamber has started and that a return of the piston is completed and when the control unit determines that the contact member is turned off without turning on the trigger after the contact member is turned on and the control unit controls the valve to supply the compressed air into the combustion chamber as scavenging air after discharge of exhaust from the combustion chamber has started and having a contact member that is configured to be brought into contact with a driving target member to enable an operation of the trigger.
Hahn teaches a similar power tool (10) having a control unit (30), a metering control device/valve (18 [0021]), a piston (15), combustion chamber (11), piston sensor (31) that determines position of the piston and the control unit controls a pump (20) with valve (28) that returns the piston and valves (25/26) to aspirate exhaust gases and inject fresh/scavenging air ([0022-0024], fig. 1) and the control unit that controls the valve  to start supplying compressed air into second chamber after a contact member is turned on, and stops supplying the compressed air after a predetermined time elapses from the start of the supplying the compressed air [0015].
Ricordi et al. teaches a fuel injection valve (2/250) that is configured to open and close a passage through which the fuel is supplied into the combustion chamber; and the fuel injection valve, wherein the control unit controls the fuel injection valve to supply the fuel into the combustion chamber in response to the contact member being turned on ([0021, 0040, 0054-0055], claim 35), the control unit controls the valve control unit (202/314) is configured to control a valve (294) to supply the compressed air into the combustion chamber at a timing after discharging in the combustion chamber is started when the control unit determines that a return of the piston is completed and also teaches using RFID tags to customize an air/fuel mixture and supply process/timing of air/fuel [0053-0057] and a contact member (298/300) that is configured to be brought into contact with a driving target member (workpiece) to enable an operation of a trigger (310) and the control unit (202) is configured to control the valve to supply the compressed air into the combustion chamber when the control unit determines that the contact member is turned off without turning on the trigger after the contact member is turned on ([0055-0057], claims 19 and 29).
Ricordi et al. states:  “metering valve 288 may be controlled by the controlled system 202 to provide a desired rate of fuel flow into the combustion chamber 278 to enable a combustion event [0052]… the control system 202 may be designed to interact with the actuator 298, the fuel system 250, the air system 252, the ignition system 254, and the trigger switch 312 to control the combustion of fuel and air within the combustion chamber 278” [0055].
Schiestl et al. also teaches a similar power tool (10, [0030], figs. 1-5) having a valve (24 and/or 14.2) that is configured to open and close a passage through which compressed air is supplied into a combustion chamber (13); a contact member (15) that is configured to be brought into contact with a driving target member (U) to enable an operation of a trigger (35); and a control unit (20) that is configured to control the valve (via 25/sensors 22.1, 22.2), wherein the control unit controls the valve to start supplying the compressed air into the combustion chamber after the contact member (15/25) is turned on, and to stop supplying the compressed air after a predetermined time elapses from the start of the supplying the compressed air, and the control unit controls the valve to supply the compressed air into the combustion chamber as a scavenging air in response to determining both discharge of exhaust from the combustion chamber has started and that a return of the piston is completed (abstract, [0033-0048], figs. 1-5).
Schiestl et al. states: “at least one electronically controlled valve arranged in the fuel guide between the fuel source and the combustion chamber, and a control unit for opening the electronically control valve for a predetermined, by the control unit, time period [0002] …valve 24 opens for a time period preset by the control unit 20, and then closes again. The time period, during which the valve 24 remains open, is determined based on temperature and pressure information supplied by sensor means 22.1, 22.2” [0041].
Given the suggestion and teachings of Lamb to have a control unit that is configured to control/regulate the air via a valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the combustion chamber with including a fuel injection valve that is configured to open and close a passage through which the fuel is supplied into the combustion chamber; and the fuel injection valve, wherein the control unit controls the fuel injection valve to supply the fuel into the combustion chamber in response to the contact member being turned on, the control unit controls the valve, the control unit is configured to control the valve to supply the compressed air into the combustion chamber as a scanvenging air, for a preset period of time, in response to determining both discharge of exhaust from the combustion chamber has started and that a return of the piston is completed and when the control unit determines that the contact member is turned off without turning on the trigger after the contact member is turned on and the control unit controls the valve to supply the compressed air into the combustion chamber as scavenging air after discharge of exhaust from the combustion chamber has started and having a contact member that is configured to be brought into contact with a driving target member to enable an operation of the trigger for pressure control and feedback purposes as taught by Hahn and Ricordi et al. and further taught and evidenced by Schiestl et al.
Regarding claims 2-3, Lamb discloses after a predetermined time elapses after the trigger is turned on, the control unit determines that the return of the piston is completed and supplies the compressed air into the combustion chamber (424), wherein after a predetermined time elapses from a start of exhaust from the combustion chamber (424), the control unit determines that the return of the piston is completed and supplies the compressed air into the combustion chamber (424, pages. 11-12, figs. 1 and 12).
Regarding claim 4, Lamb discloses a position detection unit that is configured to detect a position of the piston, wherein the control unit determines that the return of the piston is completed based on position information from the position detection unit and supplies the compressed air into the combustion chamber (424, p. 12, lines 4-6). Hahn also teaches a position sensor (31) that is configured to detect a position of the piston ([0013-0015, 0024], claim 4).
Regarding claim 7, Lamb discloses an operation part that is configured to open and close the valve (pages. 11, lines 1-30). Schiestl et al. also teaches a contact member (15) works with members (15.1/14.1) that are configured to open and close the valve (24, [0033-0048], figs. 1-5).
Regarding claims 5-6, Lamb fails to explicitly disclose having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber and a temperature measuring part that is configured to measure a temperature of the combustion chamber, wherein when the temperature of the combustion chamber measured by the temperature measuring part exceeds a predetermined temperature, the control unit controls the valve and supplies the compressed air into the combustion chamber.
Ricordi et al. teaches a mounting part (232) in which a fuel container (230) is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber [0038-0042, 0049-0060].
Hahn et al. teaches a power tool (10) having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber and a temperature measuring part that is configured to measure a temperature of the combustion chamber, wherein when the temperature of the combustion chamber [0014, 0024] measured by the temperature measuring part exceeds a predetermined temperature, the control unit controls the valve and supplies the compressed air into the combustion chamber ([0012-0015, 0022-0024], fig. 1).
Given the suggestion and teachings of Lamb to have a control unit/solenoid valve that is configured to control/regulate the valve, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control unit with having a mounting part in which a fuel container is mounted, the fuel container configured to supply the fuel, wherein when the control unit determines that the fuel container is mounted in the mounting part, the control unit controls the valve and supplies the compressed air into the combustion chamber and a temperature measuring part that is configured to measure a temperature of the combustion chamber, wherein when the temperature of the combustion chamber measured by the temperature measuring part exceeds a predetermined temperature, the control unit controls the valve and supplies the compressed air into the combustion chamber for control and feedback purposes as taught by Ricordi et al. and Hahn et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731